EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on September 7, 2022.

The application has been amended as follows: 

In the Claims:

Only the claims being amended are listed below.  Any claims not listed below are un-amended, and remain as filed in the submission dated August 3, 2022.

11. (Currently Amended)	A deep low-permeability gassy seam drilling-slitting-sealing-fracturing drilling method for a deep low-permeability gassy coal seam using a drilling-slitting-sealing-fracturing device, wherein the device comprises a water tank, a high-pressure water pipe, a high-pressure pump, an overflow valve, a drill bit, and a drill rod
the fracturing and sealing control system comprises a borehole sealing capsule and a hydrofracturing water outlet, and after the borehole sealing capsule is filled with water to seal a borehole, the hydrofracturing water outlet discharges water to fracture a coal mass;
the drilling control system adjusts a drilling direction, the high-pressure water power system supplies high-pressure water with a pressure being 0-50 MPa,  a water pressure for flushing of drill cuttings being [[to]] less than 5 MPa, a water pressure for slitting in a direction perpendicular to a length of the drill rod [[to]]being 25-35 MPa,  a water pressure for borehole sealing with the borehole sealing capsule [[to]]being 35-40 MPa, a water pressure for pressure relief and permeability increasing in seam hydro-fracturing [[to]]being 40-50 MPa; the fracturing and sealing control system controls borehole sealing and hydrofracturing operations;
a drill rod water outlet is disposed on the drill bit, and a slitting water outlet, a hydrofracturing water outlet and the borehole sealing capsule are disposed sequentially from a side of the drill bit along the length direction of the drill rod; and
the water pressure grading control system comprises a drill rod water pressure control valve, a slitting water pressure control valve, a capsule sealing water pressure control valve and a hydrofracturing control valve;
the method comprising the following steps:
at step A, determining a coal seam requiring gas drainage, and disposing the device in front of a working face;
at step B, checking working conditions of the drilling control system and the high-pressure water power system, and checking opening and closing of the drill rod water pressure control valve, the slitting water pressure control valve, the capsule sealing water pressure control valve and the hydrofracturing control valve;
at step C, performing drilling with the drill bit and the drill rod along a drilling direction thereby creating a borehole in the working face, correcting a drilling angle by the drilling control system in real time, opening the drill rod water pressure control valve during drilling, and supplying water of less than 5 MPa for flushing the borehole from a drill rod water outlet on the drill bit;
at step D, during slitting, leaving the drill rod and the drill bit in the borehole, closing the drill rod water pressure control valve, opening the slitting water pressure control valve, and supplying high-pressure water with a water pressure of 25-35 MPa for slitting from a slitting water outlet; and
at step E, during hydrofracturing, leaving the drill rod and the drill bit in the borehole, maintaining the drill rod water pressure control valve closed and closing the slitting water pressure control valve, opening the capsule sealing water pressure control valve, and filling the borehole sealing capsule with high-pressure water of 35-40 MPa to complete sealing; after sealing, opening the hydrofracturing control valve, and discharging high-pressure water of 40-50 MPa from the hydrofracturing water outlet to perform hydrofracturing for the coal mass.

17. (Currently Amended)	The deep low-permeability gassy seam drilling-slitting-sealing-fracturing drilling method according to claim 11, wherein the high-pressure water power system  supplies the high-pressure water 

19. (Currently Amended)	The deep low-permeability gassy seam drilling-slitting-sealing-fracturing drilling method according to claim 11, wherein 1-3 slits are completed within the [[same]] borehole by disposing 1-3 slitting water outlets and slitting water pressure control valves on the drill rod.

In the Specification:

In paragraph 0044, the phrase “the east wing and the upper slice of the northern district +500 level 43# coal seam of a coal mine” has been changed to --a northern district of a coal mine of Shandong province, China, which is at the east wing of the 43# coal seam and has a horizontal elevation of 500m--.
In Paragraph 0045, the phrase “the east wing and the upper slice of the northern district +500 level 43# coal seam of a coal mine” has been changed to --a northern district of a coal mine of Shandong province, China, which is at the east wing of the 43# coal seam and has a horizontal elevation of 500m,--.
In Paragraph 0046, the phrase “the east wing and the upper slice of the northern district +500 level 43#  coal seam of a coal mine” has been changed to --a northern district of a coal mine of Shandong province, China, which is at the east wing of the 43# coal seam and has a horizontal elevation of 500m,--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676